Citation Nr: 1828440	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  12-01 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1986 to August 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In July 2015, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

The Board remanded the case for further development in September 2015 and November 2017.  The case has since been returned to the Board.


FINDINGS OF FACT

In a March 2018 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for a right shoulder strain.  There is no longer a case or controversy with respect to the claim for service connection for a right shoulder disorder.


CONCLUSION OF LAW

The appeal for the issue of entitlement to service connection for a right shoulder disorder is dismissed. 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the Veteran or by his or her authorized representative. 38 C.F.R. § 20.204 (2017).

In this case, the AOJ granted the claim for service connection for a right shoulder disorder in a March 2018 rating decision.  The AOJ then sent a letter to the Veteran in April 2018 indicating that his case had been certified to the Board; however, the benefit sought on appeal has been granted, and there remain no allegations of errors of fact or law for appellate consideration.  Therefore, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


